Citation Nr: 0301140	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a skin 
condition, including tinea pedis, jungle rot, 
pseudofolliculitis barbae, and baldness.

2.  Entitlement to service connection for lymphatic 
filariasis.

3.  Entitlement to service connection for a GI 
(gastrointestinal) disorder, including esophagitis and 
duodenitis.

4.  Entitlement to service connection for a disorder 
manifested by numbness of the legs and arms, and/or 
bleeding of the lower legs.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for migraine 
headaches.

7.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1970 to 
January 1972.  He also had service in the Pennsylvania 
Army National Guard, including periods of active and 
inactive duty for training.

This appeal comes to the Board of Veterans' Appeals 
(Board) from a May 2001 RO rating decision that denied 
service connection for the conditions shown on the first 
page of this remand.  In September 2002, the veteran 
testified before the undersigned sitting at the RO.


REMAND

VA medical reports of the veteran's treatment from 1999 to 
2002, as well as a number of internet medical articles and 
a statement in support of claim, were received in April 
2002 before the case was certified and transferred to the 
Board.  Due process requires that the RO review this 
evidence and send the veteran and his representative an 
appropriate supplemental statement of the case.  38 C.F.R. 
§ 19.31 (2002).

The May 2001 RO rating decision denied service connection 
for a left shoulder disability.  In July 2001, the 
veteran's representative notified the RO that the veteran 
disagreed with the determinations in the May 2001 RO 
rating decision.  That disagreement in writing constitutes 
a notice of disagreement.  38 C.F.R. §§ 20.201 and 20.300 
(2002).  A review of the record indicates that the issue 
of entitlement to service connection for a left shoulder 
disability has not been made the subject of a statement of 
the case, and it should be.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address that issue until the veteran has 
been sent a statement of the case and submits a 
substantive appeal.  38 C.F.R. § 20.200 (2002); Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for a left shoulder 
disability.  They should be sent a VA 
Form 9 and instructed to submit this 
form in order to complete the appeal 
process.

2.  The RO should review the VA medical 
reports received in April 2002 and 
determine the veteran's entitlement to 
the issues listed on the first page of 
this remand.  If action remains adverse 
to the veteran, he and his 
representative should be sent an 
appropriate supplemental statement of 
the case.  They should be afforded the 
opportunity to respond to the 
supplemental statement of the case 
before the file is returned to the 
Board.


The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO's to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




